DETAILED ACTION
Response to Amendment
In the amendment dated 11/04/2021, the following has occurred: Claims 1 and 7 have been amended.
Claims 1-7 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 11/04/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 102
Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010040345 (as cited on IDS).
As to Claim 1:
	JP’345 discloses electricity storage system (see “a battery system…”, [0001]) comprising: a plurality of electricity storage modules each including a plurality of cells that are bound in a state where the plurality of cells are stacked in a row (see “plurality of plate shaped cell cells are arranged so as to be substantially flat with the restraint plate between two restraint plates held at a fixed distance…”, [0001, 0028]); and
a management device (see “a control unit (control mean) 31”, [0037], Fig. 3, 12) that acquires detection values from sensors that are respectively mounted on the plurality of electricity storage modules so as to detect expansion or contraction of the plurality of cells in a stacking direction (see “when the cell expands… contras significantly..” [0012]; see “… control unit 31 determines whether or not the value (P) of the signal from the pressure sensor 30 with both the reference values of the memory, and when it is not within the reference range…”, [0037-0038]), wherein

    PNG
    media_image1.png
    684
    800
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    621
    425
    media_image2.png
    Greyscale

the management device is configured to compare a detection value acquired from one sensor mounted on one electricity storage module to be inspected out of the plurality of electricity storage modules and detection values acquired from other sensors mounted on other electricity storage (see “… surface pressure may rise abnormally locally between adjacent single batteries…”, [0004];“… deformation of the battery and the internal short circuit of the battery due to the application of a large pressure to the cell 1…”, [0037-0040] – the claim does not specifically that the signal values are compared to each other; thus, it is reasonable that the signal values can be compared to a reference values instead.  Furthermore, even if the claim is amended to be compared to each other, JP’345 compares the signal values to a reference range which means that the control system is capable to comparing them each other as they have to be within the reference range as well.  Well, note that they are a pressure sensor at each pressure plate 2 for each module as shown above in Figure 4 comprising at least two cells 1 for each battery system.  The battery system of JP’345 can be separated into several modules identical to the claimed electricity storage system.  It is noted that abnormality in this case is the pressure when it is above or below a reference value.  For example, a first cell can have a value within the reference range while a second cell can have a value above the reference range, which means the first cell is normal while the second cell is abnormal in that respect).
As to Claim 2:
	JP’345 discloses the management device calculates a differential between the detection value acquired from the sensor mounted on the one electricity storage module to be inspected out of the plurality of electricity storage modules and an average value or a median of detection values acquired from the sensors mounted on the other electricity storage modules or from the all sensors mounted on all the electricity storage modules, and determines the one electricity storage module where the differential is equal to or more than a set value, as an electricity storage module including an abnormal cell (see “… surface pressure may rise abnormally locally between adjacent single batteries…”, [0004];“… deformation of the battery and the internal short circuit of the battery due to the application of a large pressure to the cell 1…”, [0037-0040]).
As to Claim 4:
	JP’345 discloses the cell is a rectangular cell or a laminate-type cell (see “… a plurality of cells are laminated…”, [0006], Fig. 3).
As to Claim 5:
	JP’345 discloses the management device enhances cooling ability of a cooling unit when the management device detects an electricity storage module including an abnormal cell (see “… value exceeds the value, or when the value of the pressure sensor 30 is below the limit reference value, the pump drive control signal is output… the pump drive unit 33 changes the amount of refrigerant transported per unit time in the pump 34 in response to the pump drive control signal from the control unit 31…” [0038-0040]).
As to Claim 7:
	JP’345 discloses management device (see “… a battery system…”, [0001]); “a control unit (control mean) 31”, [0037], Fig. 3, 12) that controls a plurality of electricity storage modules each including a plurality of cells that are bound in a state where the plurality of cells are stacked in a row (see “plurality of plate shaped cell cells are arranged so as to be substantially flat with the restraint plate between two restraint plates held at a fixed distance…”, [0001, 0028]),wherein
the management device (see “a control unit (control mean) 31”, [0037], Fig. 3, 12) acquires detection values from sensors that are respectively mounted on the plurality of electricity storage modules so as to detect expansion or contraction of the plurality of cells in a stacking direction (see “when the cell expands… contras significantly..” [0012]; see “… control unit 31 determines whether or not the value (P) of the signal from the pressure sensor 30 with both the reference values of the memory, and when it is not within the reference range…”, [0037-0038]), and

    PNG
    media_image1.png
    684
    800
    media_image1.png
    Greyscale

the management device is configured to compare a detection value acquired from one sensor mounted on one electricity storage module to be inspected out of the plurality of electricity storage modules and detection values acquired from other sensors mounted on other electricity storage modules, and to detect an abnormality in at least one of the cells included in the one electricity storage module to be inspected (see “… surface pressure may rise abnormally locally between adjacent single batteries…”, [0004];“… deformation of the battery and the internal short circuit of the battery due to the application of a large pressure to the cell 1…”, [0037-0040] – the claim does not specifically that the signal values are compared to each other; thus, it is reasonable that the signal values can be compared to a reference values instead.  Furthermore, even if the claim is amended to be compared to each other, JP’345 compares the signal values to a reference range which means that the control system is capable to comparing them each other as they have to be within the reference range as well.  Well, note that they are a pressure sensor at each pressure plate 2 for each module as shown above in Figure 4 comprising at least two cells 1 for each battery system.  The battery system of JP’345 can be separated into several modules identical to the claimed electricity storage system.  It is noted that abnormality in this case is the pressure when it is above or below a reference value.  For example, a first cell can have a value within the reference range while a second cell can have a value above the reference range, which means the first cell is normal while the second cell is abnormal in that respect).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP2010040345 (as cited on IDS), as applied to claim 1 above, and further in view of O’Brien, JR, et al., US 20120286739 (hereinafter, O’Brien).
	JP’345 discloses each of the electricity storage modules includes:
two end plates that are disposed on both end surfaces of an assembly of the plurality of cells in the stacking direction so as to sandwich the plurality of cells between the two end plates (see “… side surface bases (constraint plates) 6 for restraining 5 at both ends of the assembled battery body 5…”, [0029], Figs. 1-4); and at least two bind bars for connecting the two end plates to each other, the sensor is a pressure sensor, and the pressure sensor is attached on the batteries (see “… connecting bar 7…”, [0029]; see “… pressure sensor…”, [0037]).
In the same field of endeavor, O’Brien also discloses a group of battery cells 200 restraining by a binding band 202/204 also having a sensor 208/210 [0006, 0029] similar to that of JP’345.  O’Brien further discloses that the strain gauges are coupled to the binding bands [0029], which can improve estimate of the state of battery charge and/or protection options that result in deactivation of the entire battery [0007].  
It would have been obvious to a person skill in the art before the effective filing date of the instant application to incorporate a strain gauge on the binding band or constraining bar of JP’345 as taught by O’Brien as to improve estimate of the state of battery charge and/or protection options that result in deactivation of the entire battery [0007].  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP2010040345 (as cited on IDS), as applied to claim 1 above, and further in view of Wang et al., US 20120064378 (hereinafter, Wang).
JP’345 discloses the management device that can detect abnormal battery, but does not teach that the control unit can separate out the abnormal cell.
	In the same field of endeavor, Wang discloses that the battery pack having a sensor and controller as to detect abnormal battery similar to that of JP’345.  Wang further discloses that by disconnecting the abnormal battery cell electrically via an electrical switch and bypass switch as to allow other good battery cells to continue to work while prevent abnormal battery from continue to create a hostile environment [0007-0008, 0023-0i024].
	It would have been obvious to a person skill in the art before the effective filing date of the instant application to incorporate an electrical switch/bypass into the control unit of JP’345 as taught by Wang as to allow the controller to isolate the abnormal battery and allow other working battery cells to continue to work [0007-0008, 0023-0i024].

Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive.
Applicant’s main contention is that Masayuki does not disclose “compare a detection value acquired from one sensor mounted on one electricity storage module… and detection values acquired from other sensors mounted on other storage modules.”  Specifically, applicant appears to argue that Masayoshi compares a signal value from the pressure sensor 30 with reference values stored in a memory but not to another signal value of a pressure sensor.  However, applicant does not specifically claim that the signal values are compared to each other; thus, it is reasonable that the signal values can be compared to a reference values instead.  Furthermore, even if the claim is amended to be compared to each other, Masayuki compares the signal values to a reference range which means that the control system is capable to comparing them each other as they have to be within the reference range as well.
Regarding applicant’s argument that Masayuki does not also disclose “detect an abnormality in at least one of the cells included in the one electricity storage module”, it is noted that abnormality in this case is the pressure when it is above or below a reference value.  For example, a first cell can have a value within the reference range while a second cell can have a value above the reference range, which means the first cell is normal while the second cell is abnormal in that respect.
	For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723